Citation Nr: 0711152	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed obsessive 
compulsive disorder (OCD).  

3.  Entitlement to service connection for a claimed mixed 
personality disorder.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  

5.  Entitlement to service connection for claimed arthritis.  





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In his August 2004 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  

In response to a Board inquiry, the veteran reiterated this 
request in a February 2007 submission.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case must be REMANDED to the RO for 
the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO in 
Winston-Salem, North Carolina as soon as 
such a hearing is practically possible.  
Any indicated development should be 
undertaken in this regard.  

Then, in indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  By this REMAND, 
the Board intimates no opinion as to the ultimate outcome 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




